                                             Case 5:18-cv-07597-BLF Document 185 Filed 10/26/20 Page 1 of 3




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     JERI CONNOR,                                        Case No. 18-cv-07597-BLF
                                   8                     Plaintiff,
                                                                                             ORDER GRANTING PLAINTIFF'S
                                   9               v.                                        ADMINISTRATIVE MOTION TO FILE
                                                                                             UNDER SEAL
                                  10     QUORA, INC.,
                                                                                             [Re: ECF 172]
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Plaintiff’s administrative motion to file under seal portions of exhibits

                                  14   submitted in support of her motion for relief from nondispositive pretrial order of magistrate

                                  15   judge. Mot., ECF 172. Plaintiff files her request because portions of the materials were designated

                                  16   by Defendant as “confidential” or “highly confidential” pursuant to the stipulated protective order

                                  17   (ECF 64). Mot. 1. Defendant filed a declaration in support of Plaintiff’s motion to seal. See Decl.

                                  18   of Zhe Fu (“Fu Decl.”), ECF 180. For the reasons stated below, Plaintiff’s motion is GRANTED.

                                  19

                                  20    I.      LEGAL STANDARD

                                  21            “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  22   and documents, including judicial records and documents.’” Kamakana v. City and County of

                                  23   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  24   U.S. 589, 597 n.7 (1978)). Consequently, filings that are “more than tangentially related to the

                                  25   merits of a case” may be sealed only upon a showing of “compelling reasons” for sealing. Ctr. for

                                  26   Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101-02 (9th Cir. 2016). Filings that are only

                                  27   tangentially related to the merits may be sealed upon a lesser showing of “good cause.” Id. at

                                  28   1097.
                                          Case 5:18-cv-07597-BLF Document 185 Filed 10/26/20 Page 2 of 3




                                   1          Sealing motions filed in this district also must be “narrowly tailored to seek sealing only of

                                   2   sealable material, and must conform with Civil L.R. 79-5(d).” Civil L.R. 79-5(b). Under Civil

                                   3   Local Rule 79-6(d), the submitting party must attach a “proposed order that is narrowly tailored to

                                   4   seal only the sealable material” which “lists in table format each document or portion thereof that

                                   5   is sought to be sealed.” In addition, a party moving to seal a document in whole or in part must file

                                   6   a declaration establishing that the identified material is “sealable.” Civ. L.R. 79-5(d)(1)(A).

                                   7   “Reference to a stipulation or protective order that allows a party to designate certain documents

                                   8   as confidential is not sufficient to establish that a document, or portions thereof, are sealable.” Id.

                                   9   Where the moving party requests sealing of documents because they have been designated

                                  10   confidential by another party or a non-party under a protective order, the burden of establishing

                                  11   adequate reasons for sealing is placed on the designating party or non-party. Civ. L.R. 79-5(e).

                                  12   The moving party must file a proof of service showing that the designating party or non-party has
Northern District of California
 United States District Court




                                  13   been given notice of the motion to seal. Id. “Within 4 days of the filing of the Administrative

                                  14   Motion to File Under Seal, the Designating Party must file a declaration . . . establishing that all of

                                  15   the designated material is sealable.” Civ. L.R. 79-5(e)(1). “If the Designating Party does not file a

                                  16   responsive declaration . . . and the Administrative Motion to File Under Seal is denied, the

                                  17   Submitting Party may file the document in the public record no earlier than 4 days, and no later

                                  18   than 10 days, after the motion is denied.” Civ. L.R. 79-5(e)(2).

                                  19

                                  20    II.   DISCUSSION

                                  21          Documents containing commercially sensitive information have been held sealable in this

                                  22   Circuit. See, e.g., In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008) (sealing exhibit

                                  23   containing trade secrets and adopting definition of trade secret as “any formula, pattern, device or

                                  24   compilation of information which is used in one’s business, and which gives him an opportunity to

                                  25   obtain an advantage over competitors who do not know or use it”). The Court has reviewed

                                  26   Plaintiff’s sealing motion and the declarations of the designating party submitted in support

                                  27   thereof. The Court finds that the designating party has articulated compelling reasons to seal

                                  28   certain portions of the cited brief and exhibits. The proposed redactions are generally narrowly
                                                                                          2
                                          Case 5:18-cv-07597-BLF Document 185 Filed 10/26/20 Page 3 of 3




                                   1   tailored. The Court’s rulings on the sealing request is set forth in the table below.

                                   2    ECF No.      Document to be Sealed       Result                       Reasoning
                                        171–2        Wood Decl., Ex. 1           GRANTED as to the            This document contains non-
                                   3
                                                                                 portions of the document     public information about
                                   4                                             highlighted at:              Quora’s response to the
                                                                                 42:2–18;                     cybersecurity attack it
                                   5                                             43:2–7;                      suffered in 2018. The public
                                                                                 92:1–7;                      disclosure of this
                                   6                                             93:5–16;                     information cause be used
                                                                                 94:4–13;                     by bad actors to further
                                   7
                                                                                 95:2–25                      attack and breach Quora’s
                                   8                                                                          systems. Fu Decl. ¶ 5.
                                        171-3        Wood Decl., Ex. 2           GRANTED as to the            This document contains non-
                                   9                                             highlighted two lines on     public information about
                                                                                 the second page of the       Quora’s response to the
                                  10                                             document.                    cybersecurity attack it
                                  11                                                                          suffered in 2018. The public
                                                                                                              disclosure of this
                                  12                                                                          information cause be used
Northern District of California




                                                                                                              by bad actors to further
 United States District Court




                                  13                                                                          attack and breach Quora’s
                                                                                                              systems. Fu Decl. ¶ 6
                                  14

                                  15

                                  16
                                        III.    ORDER
                                  17
                                                For the reasons set forth herein, the Court GRANTS Plaintiff’s administrative motion to
                                  18
                                       file under seal portions of exhibits submitted in support of her motion for relief from
                                  19
                                       nondispositive pretrial order of magistrate judge
                                  20

                                  21
                                       Dated: October 26, 2020
                                  22
                                                                                         ______________________________________
                                  23                                                     BETH LABSON FREEMAN
                                                                                         United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
